DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/12/2022 is acknowledged.
Claims 16, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second silicone member extending along the longitudinal axis of the headband parallel to the first, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleitman (US 5,377,360) in view of Elliott (US 2011/0191938).
Regarding claims 1, 5 and 12, Fleitman discloses an adjustable headband capable of securing a wig on a user’s head, the adjustable headband comprising an exterior panel (12) that extends along a length of the headband; an interior panel (bottom of 12); an intermediate layer (14) disposed between the exterior panel and the interior panel (see Figures 2 and 3), the intermediate layer connected to at least the interior panel by stitching that extends along a perimeter of the opening (see Figure 3), 
Elliott teaches a traction sweatband having an opening (16) on an interior side of the headband (10) with an elastomer member (14) coupled to and positioned to be exposed through the opening on the interior side of the headband (see Figures 4-6; paragraphs 26-28). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the headband of Fleitman be made with an opening on the interior side for an elastomer member to be positioned through the opening as taught by Elliott to provide an anti-slip frictional engagement against the forehead and maintaining comfort for the wearer when wearing for extended periods of time. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the elastomer be silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

Regarding claim 3, the opening (16) extends longitudinally along the length of the headband (see Figure 1 of Elliot).
Regarding claims 4, 6, and 13, the combination of Fleitman and Elliott do not disclose the interior panel comprises at least two pieces of fabric separated laterally by the opening. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the interior panel comprise at least two pieces of fabric, since it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 169, USPQ 177, 179.
Regarding claim 7, the interior panel is attached to the intermediate layer at an upper edge and a lower edge of the intermediate layer (see Figure 3), as modified by Elliott the silicone member disposed between the upper edge and the lower edge of the intermediate layer.
Regarding claims 8 and 18, the exterior panel comprises a first fastener (22b) and the interior panel comprises a second fastener (22a) configured to engage the first fastener (see Figures 1-3).

Regarding claim 10, diagonal stitching (20) is configured to reduce relative movement between portions of the exterior panel and portions of the interior panel (see Figure 6).
Regarding claim 14, the elastomer comprises a first silicone member extending along a longitudinal axis of the headband (see Figure 1 of Elliot).
Regarding claim 15, a second silicone (16’ and 16’’) member extending along the longitudinal axis of the headband, wherein the second silicone member is parallel to the first silicone member (see Figure 3a). 
Regarding claims 11 and 19, the combination of Fleitman and Elliot disclose the claimed invention except for a first elastic thread and a second elastic thread parallel to the first elastic thread, wherein the first elastic thread extends longitudinally along a central upper portion of the headband and the second elastic thread extends longitudinally along a central lower portion of the headband. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the threads be elastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/3/2022